         Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION

 GENE THROWER, individually and on                     :
 behalf of others similarly situated,                  :   CIVIL ACTION FILE NO. 3:19-cv-00066-
                                                       :   CAR
         Plaintiff,                                    :
                                                       :
 v.                                                    :
                                                       :
 MATRIX WARRANTY SOLUTIONS, INC.                       :
 d/b/a ELEMENT PROTECTION, VALIANT                     :
 AUTO LLC d/b/a AUTOMOTIVE                             :
 SERVICES CENTER, and MICHAEL                          :
 KASICK                                                :
                                                       :
         Defendants.                                   :
                                                   /

                      PROPOSED SCHEDULING AND DISCOVERY ORDER
       The parties held a Rule 26(f) conference on August 24, 2020. In accordance with the

Court’s Rules 16 and 26 Order dated August 13, 2020, the parties to this action conferred and

jointly developed this Proposed Scheduling and Discovery Order (the “Proposed Order”)

containing deadlines and limitations as follows:

       I.       Nature of the Case:

       Plaintiff’s Position:

       The Plaintiff has filed this lawsuit alleging that the defendants violated the Telephone

Consumer Protection Act, 27 U.S.C. § 227, et seq. (“TCPA”) when unlawful automated

telemarketing calls were sent to Gene Thrower (“Plaintiff”), and other consumers, without their

consent, or because such calls were made on their behalf. The Plaintiff’s complaint summarizes

the allegations:
          Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 2 of 17




         Matrix Auto Warranty Solutions, Inc. (“Matrix”) commissioned automated and
         pre-recorded telemarketing calls…[made] pursuant to an arrangement between
         Matrix and Valiant Auto LLC d/b/a Automotive Services Center (“Automotive
         Services Center”), a vendor for Matrix, who telemarketed Matrix's services at
         Matrix’s direction, using the call center operated by defendant Michael Kasick.

First Amended Complaint (“FAC”) (ECF No. 7) at ¶ 2-3. Because telemarketing campaigns

generally place calls to hundreds of thousands or even millions of potential customers en masse,

the Plaintiff brings this action on behalf of a proposed nationwide class of other persons who

received illegal telemarketing calls from or on behalf of the defendants.

         Defendants’ Position:

         Plaintiff alleges that Defendants Matrix Auto Warranty Solutions, Inc. (“Matrix”),

Valiant Auto LLC d/b/a Automotive Service Center (“Valiant”), and Michael Kasick (“Kasick,”

collectively with Matrix and Valiant, “Defendants”) violated the Telephone Consumer Protection

Act, 27 U.S.C. § 227, et seq. (“TCPA”) when unlawful automated telemarketing calls were sent

to Gene Thrower (“Plaintiff”) using an automatic telephone dialing system (“ATDS”) and

prerecorded voice. Plaintiff’s allegations as to Matrix and Valiant rely on a theory of vicarious

liability for the alleged actions of Kasick and his call center, which Matrix and Valiant deny

exists due to lack of a requisite agency relationship. Kasick denies liability on the basis that only

one of the alleged calls was made by his call center, and that single call was made with

Plaintiff’s prior express written consent. Furthermore, Defendants deny Plaintiff’s allegations

regarding the propriety of a nationwide class or that relief is warranted for the alleged putative

class.




                                                  2
 Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 3 of 17




II.    Counsel of Record
       For the Plaintiff:
              Anthony I. Paronich
              Paronich Law, P.C.
              350 Lincoln Street, Suite 2400
              Hingham, MA 02043
              (508) 221-1510
              anthony@paronichlaw.com

       For Defendants Matrix and Valiant:

              Joseph P. Bowser
              Roth Jackson
              1519 Summit Avenue, Suite 102
              Richmond, VA 23230
              T: 804-441-8701
              F: 804-441-8438
              jbowser@rothjackson.com

              Benjamin I. Fink
              Berman Fink Van Horn P.C.
              3475 Piedmont Road
              Suite 1100
              Atlanta, GA 30305
              bfink@bfvlaw.com

              For Defendant Kasick:

              David P. Reiner, II
              Reiner & Reiner, P.A.
              9100 So. Dadeland Blvd., Suite 901
              Miami, FL 33156
              dpr@reinerslaw.com

III.   Complaint and Answer Filing Date

       The Complaint was filed: July 26, 2019
       The Amended Complaint was filed: September 18, 2019
       Answer was filed: Mr. Kasick has filed an Answer, which was filed on November
       1, 2019.

                                       3
 Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 4 of 17




      Matrix and Valiant each filed an Answer to the Amended Complaint on August
      27, 2020.

IV.   Discovery Deadlines

      A. Time for Discovery

         Plaintiff’s Position:

         The time for discovery in this case shall expire March 15, 2021, that being no

         more than 180 days after the submission of the Proposed Order to the Court. If

         a party believes that more time for discovery is needed, an appropriate motion,

         accompanied by a proposed order for the Court, may be filed setting forth

         good cause for an extension.

         Defendants’ Position:

         Defendants propose March 15, 2021 as the deadline for the close of Phase I

         discovery (roughly 180 days from the entry of this Rule 26(f) report), which

         should provide Plaintiff with ample time to take Phase I discovery.

      B. Scope of Discovery
         Plaintiff’s Position:

         The Plaintiff anticipates that discovery will be needed on the requisites of

         Fed.R.Civ.P.23 as well as the merits of Plaintiff’s claims. The Plaintiff

         believes that one discovery period, where all Rule 23 issues are addressed as

         well as all merits issues required for trial will be efficient for the Court.

         The Defendants’ position of focusing on discovery relating to one of their

         affirmative defenses (prior express written consent) and the Plaintiff’s

                                        4
     Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 5 of 17




               allegation of vicarious liability for two of the three defendants is inefficient.

               First, if the Defendants believe that they can support a motion for summary

               judgment based on any of their affirmative defenses, they can file that motion

               at any time. See Fed. R. Civ. P. 56(b) (“a party may file a motion for summary

               judgment at any time until 30 days after the close of all discovery.”).

               Relatedly, limiting discovery to allegations of vicarious liability has no chance

               of ending this case, as the Plaintiff has alleged that Mr. Kasick is directly

               liable for the telemarketing conduct of this company. Of course, if the

               Defendants have specific burden objections to discovery lodged by the

               Plaintiff, they can make it at the appropriate time.1

               Second, as one Court explained in denying a motion to bifurcate, “In light

               of Dukes and the ‘rigorous analysis’ requirement for class certification, many

               courts ‘are reluctant to bifurcate class-related discovery from discovery on the

               merits.’ This is because the distinction between class certification and

               merits discovery is murky at best and impossible to determine at worst.




1
    See Breines v. Pro Custom Solar LLC, No. 3:19-cv-353-J-39PDB, 2019 U.S. Dist.
    LEXIS 223945, at *10 (M.D. Fla. Aug. 22, 2019) (Denying motion to bifurcate discovery
    in TCPA case holding “Most important to this discretionary decision are the first four and
    last two of those factors, the expectation that the parties will hew to the proportionality
    requirement of Rule 26(b)(1), and the availability of relief under Rule 26(c)(1) should
    discovery become unduly burdensome or expensive as [defendant] fears”; See also Katz
    v. Gokul RX Ltd. Liab. Co., No. 8:19-cv-2210-T-35SPF, 2020 U.S. Dist. LEXIS 5957
    (M.D. Fla. Jan. 14, 2020) (same).

                                              5
     Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 6 of 17




               Ahmed v. HSBC Bank USA, Nat'l Ass'n, No. ED CV 15-2057 FMO (SPx),

               2018 U.S. Dist. LEXIS 2286, at *8-9 (C.D. Cal. Jan. 5, 2018) (denying motion

               to bifurcate in TCPA case) citing to Chen-Oster v. Goldman, Sachs & Co.,

               285 F.R.D. 294, 299-300 (S.D.N.Y. 2012) (collecting cases). The Ahmed

               Court continued “bifurcation often creates unnecessary gaps in the evidence as

               a defendant has a strong incentive to withhold evidence even if such evidence

               "overlap[s] with the merits of the plaintiff's underlying claim" or "involves

               considerations that are enmeshed in the factual and legal issues comprising the

               plaintiff's cause of action." Id. at *10.2

               Third, proposed class members may be unfairly and irreparably prejudiced if


2
    Citing Dukes, 564 U.S. at 351, 131 S.Ct. at 2551-52; see, e.g., Tyus v. Wendy's of Las
    Vegas, Inc., 2017 U.S. Dist. LEXIS 110385, 2017 WL 3026403, *5 (D. Nev.
    2017) ("Plaintiffs do not have the benefit of discovery into the merits of a case at the
    class certification stage and defendants frequently have withheld exactly the information
    needed to prove plaintiffs' case because it is common in putative class actions for
    defendants to seek 'bifurcated discovery' between class certification and merits issues,
    and this bifurcation results in a limited record at the class certification stage."); Tait v.
    BSH Home Appliances Corp., 289 F.R.D. 466, 488 (C.D. Cal. 2012) ("Indeed, it is often
    easy for a defendant to paint a dismal picture of plaintiffs' prospects because, at the class
    certification stage, plaintiffs do not have the benefit of discovery into the merits of
    a case and defendants frequently have withheld exactly the information needed to prove
    plaintiffs' case."). In addition to "rais[ing] a slew of issues," True Health Chiropractic
    Inc., 2015 U.S. Dist. LEXIS 7015, 2015 WL 273188, at *3, "[a]rbitrary insistence on the
    merits/class discovery distinction sometimes [*11] thwarts the informed judicial
    assessment that current class certification practice emphasizes." Mbazomo v.
    ETourandTravel, Inc., 2017 U.S. Dist. LEXIS 82411, 2017 WL 2346981, *1-2 (E.D. Cal.
    2017). For example, even if the class is not certified, the case will still continue and
    the discovery produced during the course of the case will be relevant and useful for the
    remainder of the case.



                                               6
         Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 7 of 17




                  discovery into records of Defendants’ robocalls to them is delayed. Many

                  telecommunications providers preserve calling records for less time than the

                  proposed four-year class period. See Dep’t Justice, Retention Periods of

                  Major Cellular Service Providers (Mar. 2011), available at

                  https://cryptome.org/isp-spy/cellular-spy3.pdf. For the specialty

                  telecommunications vendors favored by TCPA-violators, even shorter

                  retention periods are considered a feature, not a bug. In proposed TCPA class

                  actions, courts are therefore wary of defendants’ requests to avoid or delay

                  classwide discovery.3 The risk of unfair prejudice to absent class members is

                  not merely hypothetical. Proposed class members have been totally denied

                  relief in TCPA cases because of the loss of calling records. For example, in

                  Levitt v. Fax.com, the court denied class certification because “critical

                  information regarding the identity of those who received the facsimile

                  transmissions” was not available. No. 05-949, 2007 U.S. Dist. LEXIS 83143,

                  at *4-5 (D. Md. May 25, 2007). Likewise, in Pasco v. Protus IP Solutions,

                  Inc., the court was compelled to grant the defendant’s motion for summary

                  judgment where plaintiffs were unable to obtain the “transmission data on


3
    E.g., Order, Dickson v. Direct Energy, Inc., No. 5:18-cv-00182-GJL (N.D. Ohio May 21,
    2018) (“granting plaintiff’s motion to compel defendant Total Marketing Concepts, LLC to
    gather/retrieve all telecommunication records from their vendor to avoid the destruction of
    records that identify putative class members”); Order, Fitzhenry v. Career Education Corp.,
    No. 14-cv-10172 (N.D. Ill. Feb. 25, 2016), ECF No. 101 (“The stay on discovery is modified
    for the limited purpose of requiring Defendant to obtain and retain records of all outbound
    calls that were made for purposes of generation of leads for education services.”).

                                                7
         Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 8 of 17




                   which to support their claims that [the defendant] sent them the unsolicited

                   faxes at issue.” 826 F. Supp. 2d 825, 831 (D. Md. 2011)

                   Defendants’ Position:

                   Defendants propose that discovery should proceed first on the merits of

                   Plaintiff’s individual TCPA claims (Phase I), including Plaintiff’s claims that

                   he was called without prior express consent, that the call(s) at issue were made

                   with an automatic telephone dialing system, and Plaintiff’s claim that either

                   Matrix or Valiant are vicariously liable for such calls, followed by class-

                   related issues in the event Plaintiff’s individual claims survive a motion for

                   summary judgment (Phase II).

                   All fact discovery related to Plaintiff’s individual TCPA claims (Phase I) shall

                   be completed within 180 days after commencement of Phase I discovery,

                   which will commence upon entry of this plan.

                   Trial courts have broad discretion to control discovery in this fashion.4 Courts

                   have bifurcated individual merits and class discovery where doing so served



4
    Scoma Chiropractic, P.A. v. Jackson Hewitt Inc., Case No. 2:17-cv-24-FtM-38CM, 2018 U.S.
    Dist. LEXIS 57378, at *3 (M.D. Fla. Apr. 4, 2018); see also Bristol v. Account Mgmt. Res.,
    LLC, Case No. CIV-15-1049-R, 2016 U.S. Dist. LEXIS 34313, at *6 (W.D. Okla. Mar. 17,
    2016) (ruling that bifurcation of discovery supported judicial efficiency when questions
    regarding potential vicarious liability were “narrow, straightforward, and potentially
    dispositive issues” and “ litigation of these issues should involve relatively modest discovery
    which will not implicate class-wide issues.”); see also Katz v. Gokul RX Ltd. Liab. Co., Case
    No. 8:19-cv-2210-T-35SPF, 2020 U.S. Dist. LEXIS 5957, at *3 (M.D. Fla. Jan. 14, 2020)
    (citing factors considered in bifurcating discovery including “evidence suggesting the claims
    of the named plaintiffs lack merit or the absence of such evidence….”).

                                                 8
          Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 9 of 17




                    the interests of justice given the allegations and circumstances of particular

                    cases.5

                    Plaintiff is suing both Matrix and Valiant on the grounds that they are

                    vicariously liable for two alleged calls made by an independent third-party

                    call center operated by Defendant Kasick, which independently conducts and

                    controls its own marketing efforts absent independent of any direction on the

                    part of either Matrix or Valiant. Likewise, Matrix neither can nor does

                    exercise any degree of control over Valiant, an independent third-party

                    authorized to sell Matrix’s products, and is not liable for any alleged TCPA

                    violations here. As such, rather than engaging in wide-ranging discovery of

                    four years of calling practices, including marketing activities entirely

                    unrelated to products of a variety of companies unrelated to Matrix, the parties




5
    See e.g. Katz v. Liberty Power Corp., LLC, Civil Action No. 18-cv-10506-ADB, 2019 U.S. Dist.
     LEXIS 30901, at *6 (D. Mass. Feb. 27, 2019) (bifurcating discovery in TCPA case because
     defendant may be able to demonstrate evidence that individual plaintiffs lacked viable claims);
     Bucceri v. Cumberland Farms, Inc., Civil Action No. 15-cv-13955-IT, 2017 U.S. Dist. LEXIS
     168331, at *1 (D. Mass. Oct. 4, 2017) (approving bifurcated discovery with phase I discovery
     involving the claims of 8 named or opt-out Plaintiffs, and Defendant’s defenses of such
     claims); Leschinsky v. Inter-Continental Hotels Corp., Case No. 8:15-cv-1470-T-30MAP,
     2015 U.S. Dist. LEXIS 140535, at *5 (M.D. Fla. Oct. 15, 2015) (finding “a bifurcated
     discovery process are well-taken” when “Defendants have presented evidence suggesting that
     [plaintiff’s]TCPA claims are without merit as a matter of law); O’Connell v. Sterling Jewelers,
     Inc., No. 13-cv-13165-DPW (D. Mass. Dec. 14, 2013) (ECF No. 41) (order setting schedule
     for merit discovery “as to claims of named Plaintiff” followed by a summary judgment briefing
     schedule); Huzarsky v. Little Kids, Inc., No. 15-cv-13613-DJC (D. Mass. Oct. 21, 2015) (ECF
     No. 22) (ordering fact discovery on plaintiff’s individual claims followed by summary
     judgment).

                                                  9
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 10 of 17




        here should first confine their discovery efforts to the merits (or lack thereof)

        of Plaintiff’s individual claims.

        Given these significant, likely dispositive issues involving vicarious liability

        and prior express consent provided by Plaintiff, Defendants contend that it

        would be a substantial waste of time and resources to conduct what will

        inevitably be one-sided discovery of four years’ worth of calls, together with

        mini-investigations into prior express consent and vicarious liability for each

        and every call made, with potentially only a small fraction being associated

        with the sale of Matrix’s products, when Plaintiff’s individual claims are

        already beset by significant factual and legal challenges that should first be

        vetted. In cases like this, courts have recognized the wisdom of sensibly




                                      10
         Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 11 of 17




                    phasing discovery to first investigate the merits of an individual, named

                    plaintiff’s claim before authorizing class-wide discovery.6

                    There is no prejudice to a Plaintiff for having to prove that he or she has a

                    viable claim before forcing Defendants into exceptionally expensive class-

                    wide discovery. Accordingly, discovery should be bifurcated to promote

                    judicial efficiency in determining whether the claims of the individual

                    plaintiffs are meritorious before allowing plaintiffs to conduct class discovery.

                C. Electronically Stored Information

                   The Plaintiff has proposed an ESI Stipulation to the Defendants.
                D. Privilege Claims


6
    See, e.g., Katz v. Liberty Power Corp., LLC, Civil Action No. 18-cv-10506-ADB, 2019 U.S.
    Dist. LEXIS 30901, at *6 (D. Mass. Feb. 27, 2019) (“Further, class discovery is not necessary
    to address certain issues that may be dispositive of Plaintiffs’ individual claims or ability to
    bring the asserted class claims, including whether the phone numbers at issue are within the
    TCPA, whether named Plaintiffs' are within the classes they purport to represent, and whether
    any named Plaintiffs with a viable claim can demonstrate the Court’s jurisdiction to resolve
    that claim. The parties shall complete discovery relevant to the alleged TCPA violations
    committed against the named Plaintiffs by May 22, 2019. Class discovery is stayed until further
    order of the Court….”); see also Rivera v. Exeter Fin. Corp., Civil Action No. 15-cv-01057-
    PAB-MEH, 2016 U.S. Dist. LEXIS 11505, at *6 (D. Colo. Feb. 1, 2016) (granting Defendant’s
    request to bifurcate discovery, limiting phase one only to “Plaintiff's individual claims and the
    class action requirements” to “avoid unnecessary, expensive, and burdensome discovery
    regarding putative class members”); Leschinsky v. Inter-Cont’l Hotels Corp., No. 8:15-cv-
    1470-T-30MAP, 2015 WL 6150888, at *2 (M.D. Fla. Oct. 15, 2015) (ordering bifurcated
    individual discovery and then summary judgment briefing schedule because “Defendants have
    presented evidence suggesting that [Plaintiff’s] TCPA claims are without merit as a matter of
    law.”); Loreaux v. ACB Receivables Mgmt., Inc., No. CIV.A. 14-710 MAS, 2015 WL 5032052,
    at *4 (D. N.J. Aug. 25, 2015) (bifurcating discovery in a TCPA case and holding “[f]urther,
    the Court finds that there will be no significant overlap between the two and therefore no real
    danger of a duplication of efforts or corresponding increase in litigation costs. Moreover, the
    Court finds that bifurcating the two issues has the potential to save the parties and the Court
    from the substantial costs and burdens associated with whole scale class action discovery.”).

                                                 11
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 12 of 17




        The Defendants will propose a Protective Order, which will include a claw-

        back provision.


     E. Witness to be Deposed
        The Plaintiff will be deposing each defendant, who can be contacted through

        counsel, as well as any vendors they used, who are unknown at this time.

        Defendants will depose Plaintiff, who can be contacted through counsel.

     F. Expert Witnesses

        1. Designation of Experts

        Plaintiff’s Position:

        The Plaintiff must disclose the identity of any expert witness on or before

        December 15, 2020, that being no more than 90 days after the submission of

        the Proposed Order to the Court. The Defendants must disclose the identity of

        any expert witness on or before January 15, 2021, that being no more than 120

        days after the submission of the Proposed Order to the Court.

        Defendants’ Position:

        Plaintiff will designate all trial expert witnesses relating to Phase I pursuant to

        Fed. R. Civ. P. 26(a)(2) 90 days after the commencement of Phase I

        discovery; Defendants will designate all trial expert witnesses relating to

        Phase I by 120 days after the commencement of Phase I discovery.

        2. Expert Reports


                                      12
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 13 of 17




        Plaintiff’s Position:

        Expert reports shall comply with Federal Rule of Civil Procedure 26(a)(2)(B).

        Any supplemental expert reports must be served on or before February 25,

        2021, that being no more than 160 days after the submission of the Proposed

        Order to the Court. No additional supplemental reports may be disclosed or

        provided after this date without leave of Court.

        Defendants’ Position:

        Plaintiff will provide all trial expert witness reports relating to Phase I

        pursuant to Fed. R. Civ. P. 26(a)(2) by 90 days after the commencement of

        Phase I discovery.; Defendants will designate all trial expert witnesses relating

        to Phase I by 120 days after the commencement of Phase I discovery.

        Defendants will provide any responsive reports of retained experts pursuant to

        Fed. R. Civ. P. 26(a)(2) by 120 days after the commencement of Phase I

        discovery or 30 days following receipt of the Plaintiff’s reports. All expert

        depositions relating to Phase I issues will be completed by 150 days after the

        commencement of discovery.

     G. Discovery Limitations or Need for Protective Order

        The parties agree that requests for admission that are propounded solely to

        authenticate documents as provided for under Federal Rule of Civil Procedure

        36(a)(1)(B) are excluded from Local Rule 36's limitation on the number of

        requests to admit that can be propounded.


                                      13
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 14 of 17




        The Defendants will propose a Protective Order, which will be submitted to

        the Court for consideration.

     H. Discovery Disputes

V.   Before moving for an order relating to discovery, including motions to compel or
     contested motions for protective orders, the movant must contact Lee Anne
     Purvis, Courtroom Deputy (478.752.0739) to request a telephone conference with
     the Court. Time for Filing Motions

     A. Motions to Amend the Pleadings or to Join Parties

        Plaintiff’s Position:

        All motions seeking to amend the pleadings or to join parties must be filed no

        later than November 16, 2020, that being no more than 60 days after the entry

        of this Scheduling and Discovery Order.

        Defendants’ Position:

        All motions seeking to amend the pleadings or join parties must be filed by 60

        days after the commencement of Phase I discovery.

        B. Dispositive Motions

        Plaintiff’s Position:

        All dispositive motions must be filed no later than April 15, 2021, that being

        no more than 30 days after the expiration of discovery in this case.

        Defendants’ Position:

        All dispositive motions must be filed by 30 days after the close of Phase I

        discovery.



                                       14
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 15 of 17




      C. Class Certification Motion

        Plaintiff’s Position:

        Any class certification motion should be filed no later than April 15, 2021.

        Defendants’ Position:

        Plaintiff’s motion for class certification will be filed at a date to be determined

        following the conclusion of Phase I discovery. The Defendants’ opposition and

        Plaintiff’s reply will be due in the time dictated by the local rules.

VI.   Certification of the Parties and Counsel

      The Parties, by the signature of counsel below, certify they have conferred and

      discussed the nature and basis of their claims and defenses and the possibilities

      for prompt settlement or resolution of the case, pursuant to Local Rule 26(a).

      Counsel further certify they have read the Court’s Rules 16 and 26 Order. All

      counsel of record shall digitally sign below.



                                    Counsel for Plaintiff,

                                    /s/ Anthony I. Paronich
                                    Anthony I. Paronich
                                    Paronich Law, P.C.
                                    350 Lincoln Street, Suite 2400
                                    Hingham, MA 02043
                                    (508) 221-1510
                                    anthony@paronichlaw.com

                                    Steven H. Koval
                                    Attorney for Plaintiff
                                    Georgia Bar No. 428905

                                       15
Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 16 of 17




                            THE KOVAL FIRM, LLC
                            3575 Piedmont Road
                            15 Piedmont Center, Suite 120
                            Atlanta, GA 30305
                            Telephone: (404) 513-6651
                            Facsimile: (404) 549-4654
                            Steve@KovalFirm.com


                            Counsel for Defendants Matrix and Valiant:

                            /s/ Joseph P. Bowser
                            Joseph P. Bowser
                            Roth Jackson
                            1519 Summit Avenue, Suite 102
                            Richmond, VA 23230
                            T: 804-441-8701
                            F: 804-441-8438
                            jbowser@rothjackson.com

                            Benjamin I. Fink
                            Berman Fink Van Horn P.C.
                            3475 Piedmont Road
                            Suite 1100
                            Atlanta, GA 30305
                            bfink@bfvlaw.com

                            Counsel for Defendant Kasick:

                            David P. Reiner, II
                            Reiner & Reiner, P.A.
                            9100 So. Dadeland Blvd., Suite 901
                            Miami, FL 33156
                            dpr@reinerslaw.com




                              16
        Case 3:19-cv-00066-CAR Document 54 Filed 11/16/20 Page 17 of 17




       The Court, having reviewed the information contained in the Proposed Scheduling and

Discovery Order completed and filed jointly by the parties to this action, hereby ADOPTS the

parties’ plan and MAKES IT THE ORDER OF THE COURT. SO ORDERED, this 16th day of

November, 2020.




                                                   s/C. Ashley Royal_________________
                                                   C. ASHLEY ROYAL, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              17
